
	
		II
		110th CONGRESS
		1st Session
		S. 1051
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Dodd (for himself,
			 Mr. Grassley, Mr. Obama, and Mrs.
			 Dole) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To authorize National Mall Liberty Fund D.C. to establish
		  a memorial on Federal land in the District of Columbia at Constitution Gardens
		  previously approved to honor free persons and slaves who fought for
		  independence, liberty, and justice for all during the American
		  Revolution.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Liberty Memorial
			 Act.
		2.FindingCongress finds that the contributions of
			 free persons and slaves who fought during the American Revolution were of
			 preeminent historical and lasting significance to the United States, as
			 required by section 8908(b)(1) of title 40, United States Code.
		3.The national
			 liberty memorialPublic Law
			 99–558 (40 U.S.C. 8903 note; 100 Stat. 3144) is amended—
			(1)in section 1—
				(A)in the first sentence—
					(i)by striking The Black Revolutionary
			 War Patriots Foundation is authorized to establish a memorial and
			 inserting the following—
						
							(a)In
				generalNational Mall Liberty
				Fund D.C. may establish a memorial (referred to in this Act as the
				memorial)
							;
				and
					(ii)by
			 striking Federal land in the District of Columbia and its
			 environs and inserting the Federal land in the District of
			 Columbia described in subsection (b); and
					(B)by striking the
			 second sentence and inserting the following:
					
						(b)Description of
				landThe Federal land referred to in subsection (a) is the
				portion of land at Constitution Gardens, located on the south side of
				Constitution Lake and west of the island, that was previously selected as the
				site for the memorial.
						(c)Applicable
				lawThe memorial shall be established in accordance with chapter
				89 of title 40, United States Code.
						;
				and
				(2)in section 2, by
			 striking The Black Revolutionary War Patriots Foundation and
			 inserting National Mall Liberty Fund D.C..
			
